In a personal injury action, defendant third-party plaintiff, Long Island College Hospital, appeals from an order of the Supreme Court, Kings County, dated October 18, 1978, which provided (1) that the examination before trial of plaintiff Pablo Lopez be continued in Puerto Rico, in English, with a Spanish interpreter available if the need arise and with each counsel bearing his own costs of taking such deposition; (2) that questions posed to said plaintiff at the prior examination before trial shall not be permitted; and (3) that upon completion of the deposition of said plaintiff by all defendants, the deposition of defendants by plaintiffs shall be commenced in Special Term of the Supreme Court, Kings County. Leave to appeal from so much of the order as limits the questions to be posed at the deposition is *853hereby granted by Mr. Justice Margett. Order modified by deleting the fifth decretal paragraph thereof and substituting therefor a provision granting defendant Long Island College Hospital the opportunity to conduct an independent deposition of plaintiff Pablo Lopez which includes the right to question said plaintiff concerning topics covered at the prior examination before trial. As so modified, order affirmed, without costs or disbursements. In our opinion, it was an improvident exercise of discretion to so limit the appellant’s right to question Mr. Lopez. Appellant should not be precluded from asking Mr. Lopez questions previously posed by other defendants, especially since it is the only defendant charged with medical malpractice and the other defendants have interposed cross claims against it. Damiani, J. P., Shapiro, Margett and Martuscello, JJ., concur.